Name: Commission Regulation (EC) No 1043/2001 of 30 May 2001 amending Regulations (EC) No 1431/94, (EC) No 1474/95, (EC) No 1866/95, (EC) No 1251/96, (EC) No 2497/96, (EC) No 1899/97, (EC) No 1396/98 and (EC) No 704/1999 laying down detailed rules for the application in the poultrymeat and eggs sectors of certain Community tariff quotas
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1043Commission Regulation (EC) No 1043/2001 of 30 May 2001 amending Regulations (EC) No 1431/94, (EC) No 1474/95, (EC) No 1866/95, (EC) No 1251/96, (EC) No 2497/96, (EC) No 1899/97, (EC) No 1396/98 and (EC) No 704/1999 laying down detailed rules for the application in the poultrymeat and eggs sectors of certain Community tariff quotas Official Journal L 145 , 31/05/2001 P. 0024 - 0027Commission Regulation (EC) No 1043/2001of 30 May 2001amending Regulations (EC) No 1431/94, (EC) No 1474/95, (EC) No 1866/95, (EC) No 1251/96, (EC) No 2497/96, (EC) No 1899/97, (EC) No 1396/98 and (EC) No 704/1999 laying down detailed rules for the application in the poultrymeat and eggs sectors of certain Community tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organistion of the market in eggs(1), as last amended by Commission Regulation (EC) No 1516/96(2), and in particular Article 3(2), Article 6(1) and Article 15 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(3), as last amended by Commission Regulation (EC) No 2916/95(4), and in particular Article 15 thereof,Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin(5), as last amended by Regulation (EC) No 2916/95, and in particular Article 2(1), Article 4(1) and Article 10 thereof,Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, brans, sharps and other residues(6), as amended by Commission Regulation (EC) No 2198/95(7), and in particular Article 7 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(8) and in particular Article 1 thereof,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 concerning the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(9), and in particular Article 30(1) thereof,Having regard to Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(10), as amended by Regulation (EC) No 2677/2000(11), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(12), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2290/2000 of 9 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Republic of Bulgaria(13), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2341/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(14), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2433/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Czech Republic(15), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2434/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain, agricultural concessions provided for in the Europe Agreement with the Slovak Republic(16), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2435/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Romania(17), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2475/2000 of 7 November 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Slovenia(18), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure of certain agricultural concessions provided for in the Europe Agreement with Lithuania(19), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2851/2000 of 22 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Republic of Poland and repealing Regulation (EC) No 3066/95(20), and in particular Article 1(4) thereof,Whereas:(1) Commission Regulation (EC) No 1431/94(21), as last amended by Regulation (EC) No 2719/1999(22), lays down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products.(2) Commission Regulation (EC) No 1474/95(23), as last amended by Regulation (EC) No 1356/2000(24), opens and provides for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations.(3) Commission Regulation (EC) No 1866/95(25), as last amended by Regulation (EC) No 2807/2000(26), lays down the procedures for applying in the poultrymeat sector the arrangements provided for in the Agreements on free trade and trade-related matters between the Community, of the one part, and Estonia, Lithuania and Latvia, of the other part.(4) Commission Regulation (EC) No 1251/96(27), as last amended by Regulation (EC) No 1357/2000(28), opens and provides for the administration of a tariff quota in the poultrymeat sector.(5) Commission Regulation (EC) No 2497/96(29), as amended by Regulation (EC) No 1514/97(30), lays down procedures for applying in the poultrymeat sector the arrangements provided for in the Association Agreement and the Interim Agreement between the European Community and the State of Israel.(6) Commission Regulation (EC) No 1899/97(31), as last amended by Regulation (EC) No 2865/2000(32), sets rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 and repeals Regulations (EEC) No 2699/93 and (EC) No 1559/94.(7) Commission Regulation (EC) No 1396/98(33) lays down procedures for applying in the poultrymeat sector Council Regulation (EC) No 779/98 on the import into the Community of agricultural products originating in Turkey, repeals Regulation (EEC) No 4115/86 and amends Regulation (EC) No 3010/95.(8) Commission Regulation (EC) No 704/1999(34), lays down detailed rules for the application of the arrangements for imports of eggs and poultrymeat products originating in the African, Caribbean and Pacific States (ACP States) and repeals Regulation (EEC) No 903/90.(9) The validity of import licences should expire at the end of each quota year on 31 December or 30 June. In order to allow continuous trade under the import arrangements for eggs and poultrymeat and to ensure administrative efficiency, the period for the lodging of licences should be brought forward to the month preceding each quarter. To ensure sufficiently expeditious issuing of licences, the period within which applications can be lodged should be reduced from 10 days to 7 days.(10) In order to ensure proper management of the quantities under Commission Regulations (EC) No 1866/95, (EC) No 2497/96, (EC) No 1899/97 and (EC) No 1396/98, a final date for the validity of licences should be set at the end of each quota year.(11) To ensure sound administration of the import arrangements, the Commission should have at its disposal accurate information provided by the Member States on quantities actually imported. In the interests of clarity, a single model should be used by the Member States for notifying quantities to the Commission.(12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulations (EC) No 1866/95, (EC) No 2497/96, (EC) No 1899/97 and (EC) No 1396/98 are amended as follows:(a) Article 4(1) is replaced by the following: "1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2.";(b) The following paragraph 8 is added to Article 4: "8. Member States shall notify the Commission, before the end of the fourth month following each annual period specified in Annex I, of the total volume of products imported for each of the groups under this Regulation during that period.All notifications, including 'nil' ones, shall be made using the model in Annex IV to this Regulation.";(c) The following is added to the first paragraph of Article 5: "However, the validity of licences shall not extend beyond the end of the last period of the year referred to in Article 2 for which a licence has been issued."Article 2Regulation (EC) No 1431/94 is amended as follows:(a) Article 4(1) is replaced by the following: "1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2.";(b) the following paragraph 7 is added to Article 4: "7. Member States shall notify the Commission, before the end of the fourth month following each annual period specified in Annex I, of the total volume of products imported for each of the groups under this Regulation during that period.All notifications, including 'nil' ones, shall be made using the model in Annex IV to this Regulation."Article 3Regulations (EC) No 1474/95 and (EC) No 1251/96 are amended as follows:(a) Article 5(1) is replaced by the following: "1. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 2.";(b) the following paragraph 8 is added to Article 5: "8. Member States shall notify the Commission, before the end of the fourth month following each annual period specified in Annex I, of the total volume of products imported for each of the groups under this Regulation during that period.All notifications, including 'nil' ones, shall be made using the model in Annex IV to this Regulation."Article 4Regulation (EC) No 704/1999 is amended as follows:(a) Article 4(4) is replaced by the following: "4. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 3.";(b) the following paragraph 9 is added to Article 4: "9. Member States shall notify the Commission, before the end of the fourth month following each annual period specified in Annex I, of the total volume of products imported for each of the groups under this Regulation during that period.All notifications, including 'nil' ones, shall be made using the model in Annex IV to this Regulation."Article 5The Annex to this Regulation is added as Annex IV to Regulations (EC) No 1431/94, (EC) No 1474/95, (EC) No 1866/95, (EC) No 1251/96, (EC) No 2497/96, (EC) No 1899/97, (EC) No 1396/98 and (EC) No 704/1999.Article 6This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 189, 30.7.1996, p. 99.(3) OJ L 282, 1.11.1975, p. 77.(4) OJ L 305, 19.12.1995, p. 49.(5) OJ L 282, 1.11.1975, p. 104.(6) OJ L 91, 8.4.1994, p. 1.(7) OJ L 221, 19.9.1995, p. 3.(8) OJ L 146, 20.6.1996, p. 1.(9) OJ L 215, 1.8.1998, p. 12.(10) OJ L 155, 28.6.2000, p. 1.(11) OJ L 308, 8.12.2000, p. 7.(12) OJ L 198, 4.8.2000, p. 6.(13) OJ L 262, 17.10.2000, p. 1.(14) OJ L 271, 24.10.2000, p. 7.(15) OJ L 280, 4.11.2000, p. 1.(16) OJ L 280, 4.11.2000, p. 9.(17) OJ L 280, 4.11.2000, p. 17.(18) OJ L 286, 11.11.2000, p. 15.(19) OJ L 321, 19.12.2000, p. 8.(20) OJ L 332, 28.12.2000, p. 7.(21) OJ L 156, 23.6.1994, p. 9.(22) OJ L 327, 21.12.1999, p. 48.(23) OJ L 145, 29.6.1995, p. 19.(24) OJ L 155, 28.6.2000, p. 36.(25) OJ L 179, 29.7.1995, p. 26.(26) OJ L 326, 22.12.2000, p. 10.(27) OJ L 161, 29.6.1996, p. 136.(28) OJ L 155, 28.6.2000, p. 38.(29) OJ L 338, 28.12.1996, p. 48.(30) OJ L 204, 31.7.1997, p. 16.(31) OJ L 267, 30.9.1997, p. 67.(32) OJ L 333, 29.12.2000, p. 6.(33) OJ L 187, 1.7.1998, p. 41.(34) OJ L 89, 1.4.1999, p. 29.ANNEX"ANNEX IV>PIC FILE= "L_2001145EN.002703.EPS">"